TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-06-00767-CV



                                     In re Vanessa Cherry


                 ORIGINAL PROCEEDING FROM WILLIAMSON COUNTY



                           MEMORANDUM OPINION


              Relator Vanessa Cherry has filed a motion for temporary emergency relief and

petition for writ of mandamus. See Tex. R. App. P. 52.1, 52.10. We deny the petition for writ of

mandamus and dismiss as moot the motion for temporary relief. See Tex. R. App. P. 52.8, 52.10.




                                            Bob Pemberton, Justice

Before Justices B. A. Smith, Puryear and Pemberton

Filed: December 12, 2006